Defendant appeals from a judgment of the County Court of Nassau County, entered August 19, 1959, convicting him, on his plea of guilty, of the crime of grand larceny in the second degree, and sentencing him to a State prison for an indeterminate term, the minimum of which is one *951year and the maximum two years. At the time of his conviction defendant was an attorney at law. On September 16, 1959, by order of this court, defendant’s name was formally struck from the roll of attorneys by reason of the conviction (Judiciary Law, § 90). Thereafter, on October 29, 1959, after having served in the State prison for a period of two months and nine days, defendant, by virtue of a certificate of reasonable doubt issued by a Supreme Court Justice, was released on bail pending this appeal. The sole issue on the appeal is whether the sentence imposed is excessive. Judgment modified on the facts by reducing the sentence to the time already served by appellant, and bail exonerated. As so modified the judgment is affirmed. It is our opinion that under all the circumstances the sentence is excessive for the following reasons: (1) that prior to the series of transgressions which gave rise to this indictment and to another one still pending in the County Court of Queens County, appellant has led an exemplary but financially impoverished life; (2) that he voluntarily co-operated • with the trial court, the District Attorney and the Grand Jury by pleading guilty, by testifying fully before the Grand Jury and by waiving his constitutional privilege of immunity from prosecution; (3) that appellant is afflicted with a serious mental illness; and (4) that further imprisonment would serve no purpose other than to aggravate such illness, especially since appellant also has been disbarred as an attorney by reason of his conviction. Ughetta, Kleinfeld and Pette, JJ., concur; Nolan, P. J., and Beldock, J., dissent and vote to affirm the judgment without modification. [20 Misc 2d 267.]